ME. CHIEF JUSTICE BEANTLY
delivered the opinion of the court.
This is an original proceeding against John Jacob Jewell, an attorney and counselor at law of the courts of Montana, to procure his disbarment.
[1] Upon issues joined upon the complaint by the answer of the accused, John McKenzie, Esq., was appointed referee to take the testimony and report his findings and recommendations. His report and recommendations heretofore submitted are now before the eourt for adoption or rejection. The *603malpractice or misconduct in Ms profession of which the accused stands charged, consisted in his retention of, and failure to account for and pay over to J. C. Hauck, a client, and the person entitled thereto, the sum of $2,745.19 from April 7, 1918, to February 15, 1919. The referee found that the accused had misappropriated this sum as charged.
At the hearing in tMs court the accused did not question the correctness of the finding of the referee but submitted himself thereon for judgment. Indeed, by a reading of the testimony we find that at the hearing before the referee, the accused made no evasion or denial of the charge but frankly admitted Ms delinquency. It further appears that, though he failed to remit to Hauck when the money came into Ms hands, he at no time concealed the fact that he had collected it. When called upon by Hauck to account for it, he stated to Mm that he had misappropriated it and offered to make reparation. He thereupon made reparation wMeh Hauck deemed entirely satisfactory. It further appears that after he made reparation, Hauck employed him as theretofore.
It is not necessary to enter into a discussion of the facts. We may remark, however, that we are inclined to believe that, though the conduct of the accused was wholly inexcusable, the circumstances were such as to lead the members of this court to believe that the ends of justice do not require the extreme penalty of permanent disbarment, but that they will be served if the accused be suspended from his office for a definite time. The facts disclosed by the evidence as a whole present a case similar in many of its aspects to that of In re Burke, 55 Mont. 303, 176 Pac. 421. The referee recommends tMs disposition of the matter. In view of all the circumstances we think we may adopt his recommendation.
It is therefore ordered that John Jacob Jewell be suspended from his office as attorney and counselor at law for the period of ninety days from this date. At the expiration of that time, he may be reinstated as attorney and counselor at law *604upon paying to tbe clerk of this court the costs incurred herein and presenting to this court satisfactory proof of his good moral character in the meantime.
Associate Justices Reynolds, Cooper, Holloway and Galen concur.